DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog et al. (US 4,802,858) in view of Radojicic (US 2014/0180416). 

Regarding claims 1 and 21, Lindskog discloses a system for surgical training which comprises model bone fragments. See col. 1: 59-68, and note the upper and lower parts of the lower leg wherein is simulated two portions of the bone therein, representing a fracture or potential fracture. 

Lindskog discloses a manner of position tracking in col. 3: 42-58. Yet, there is no mention of an electromagnetic tracking system. However, such is established with regard to training systems, as is disclosed by the training system of Radojicic in paragraphs 0054 (note orientation is tracked as per claim 21), and also paragraph 0062, which discloses wherein the sensors on the anatomical element can be electromagnetic (e.g. Hall effect sensors). The citation refers to the anatomical element as mechanical body 110. It would have been obvious to one of ordinary skill in the art at the time of 

Regarding claim 7, the Lindskog system is for practicing surgeries involving fractures. See col. 1: 59-68. Note that the entire example utilized by the reference, including the image in fig. 1, is of a simulated tibial bone, and fragments thereof. 


Claims 8-9, 11-13, 15-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog et al. (US 4,802,858) in view of Radojicic (US 2014/0180416) and Razzaque (2018/0282687). 

Regarding claims 8 and 18, Lindskog discloses most limitations as described above with regard to claim 1, but does not disclose displaying virtual fluoroscopic images of the bone fragments. However, this concept is established, as is disclosed by the simulation system of Razzaque in paragraph 0036 (the various imaging techniques can be real or simulated). One of ordinary skill in the art at the time of applicant’s filing would have found it obvious to consider this concept with the Lindskog system, as it would produce no unexpected results, i.e. the system would determine and display virtual fluoroscopic images in either case in the same manner.  

Regarding claim 9, Radojicic discloses EM tracking sensors on every tracked element (i.e. anatomical models). See paragraph 0054. Emitters for use therewith are described 

Regarding claims 11, electro-magnetic position tracking during performance of a procedure would be obvious as described above with regard to Radojicic and claim 1. 

Regarding claim 12, Lindskog discloses wherein the system is utilized for hands on training in col. 3: 50-58, but there is no explicit teaching of using instruments. However, such is well-established, as is disclosed by Radojicic in paragraph 0054. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Lindskog system, so as to provide versatile training scenarios. Radojicic does not disclose a tenaculum, but Radojicic also does not limit the instruments available for use. Nevertheless, examiner takes OFFICIAL NOTICE that tenaculums are established for simulation systems, and one of ordinary skill in the art at the time of applicant’s filing would have found it obvious to consider such for use with the Lindskog system, in order to provide versatile training scenarios. As evidence that such tools are established, consider the system of Myers et al. (US 2019/0251870), which discloses such in paragraph 0065. 

Regarding claim 13, Lindskog discloses wherein the bone fragments are positioned and surrounded with a soft tissue sleeve to simulate muscle. See col. 3: 22-28 (rubber gaiter 18). 

Regarding claim 15, The Lindskog system is for practicing surgeries involving fractures. See col. 1: 59-68. Note that the entire example utilized by the reference, including the image in fig. 1, is of a simulated tibial bone, and the two fragments thereof. 

Regarding claims 16-17, Razzaque discloses simulating fluoroscopic images (i.e. virtual fluoroscopic images) and does not limit the orientation of the images - i.e. they can be from the side or the back (lateral or anterior).   

Regarding claim 20. See the rejection of claims 11 and 12. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindskog et al. (US 4,802,858) in view of Radojicic (US 2014/0180416) and Razzaque (2018/0282687) and Browne-Wilkinson (5,607,311). 

Regarding claims 14, Lindskog discloses the freedom of the bone fragments in col. 3: 7-16, as illustrated in fig. 3. It appears that the bone is freely movable in the sleeve, but 6 DOF is not explicitly disclosed. Nevertheless 6 DOF for such systems is established, as is taught by the training system of Browne-Wilkinson in col. 2: 10-20 (note that the 

Allowable Subject Matter
Claims 2-6, 10, 19, are objected to as depending from a rejected base claim, as the prior art does not teach or suggest the claimed features including the specifics of the slot and key. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715